United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
McAllen, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-341
Issued: April 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2006 appellant filed a timely appeal from an October 31, 2006 merit
decision of the Office of Workers’ Compensation Programs granting him a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award
decision.
ISSUE
The issue is whether appellant has more than a four percent permanent impairment of the
left upper extremity.
FACTUAL HISTORY
On July 26, 2004 appellant, then a 46-year-old letter carrier, filed a traumatic injury claim
alleging that he twisted his right knee on that date delivering mail. He did not stop work. The

Office accepted the claim for internal derangement of the right knee and left shoulder strain. On
June 1, 2005 appellant underwent arthroscopic surgery on his left shoulder.1
On September 23, 2006 appellant filed a claim for a schedule award. He submitted an
impairment evaluation dated September 7, 2006 from Dr. L. Stacy Mitchell, a Board-certified
orthopedic surgeon, who stated:
“[Appellant] was taken to the operating room on July 26, 2004 with a diagnosis of
left shoulder impingement. [He] was noted to have a partial supraspinatus tendon
tear of the rotator cuff unit. [Appellant] underwent left shoulder arthroscopy with
a subacromial decompression with limited debridement of the supraspinatus
tendon.”
Dr. Mitchell found that appellant had full range of motion of the left shoulder with 180
degrees forward flexion, 180 degrees abduction and 190 degrees external rotation. He
determined that appellant had no loss of sensation and had “4/5 motor strength of his left
shoulder rotator cuff unit mainly in regards to the supraspinatus and infraspinatus muscles.”
Dr. Mitchell diagnosed status post left shoulder arthroscopic subacromial decompression and
status post limited debridement of the supraspinatus tendon. He determined that appellant had
reached maximum medical improvement. Citing to Example 16-60 on page 491 of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001),
Dr. Mitchell found that appellant had Grade 4 muscle strength of the supraspinatus and
infraspinatus muscles which constituted a 4 percent upper extremity impairment. He asserted
that the Office did not utilize upper extremity impairment ratings but instead provided whole
person impairment ratings. Dr. Mitchell thus, concluded that appellant had a four percent whole
person impairment.
On October 17, 2006 an Office medical adviser reviewed Dr. Mitchell’s report. He found
that appellant had a 2 percent impairment of the left upper extremity due to a Gade 4 loss of
strength in shoulder abduction and a 2 percent impairment of the left upper extremity due to a
Gade 4 loss of strength in external rotation according to Table 16-35 on page 510 of the A.M.A.,
Guides. He added the impairments due to loss of strength to find a four percent impairment of
the left upper extremity.
In a progress report dated October 5, 2006, received by the Office on October 30, 2006,
Dr. Jorge E. Tijmes, a Board-certified orthopedic surgeon, noted that appellant experienced mild
tenderness to palpation of the superior aspect of the left shoulder. He measured 110 degrees of
shoulder abduction, 130 degrees forward flexion and 0 to 30 degrees internal and external
rotation. Dr. Tijmes found that appellant’s strength was 4/5 in the left shoulder and 5/5 in the
right.
By decision dated October 31, 2006, the Office granted appellant a schedule award for a
four percent left upper extremity impairment. The period of the award ran for 12.48 weeks from
September 7 to December 3, 2006.

1

The operative report is not contained in the case record.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing federal regulation,3 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A. Guides as the uniform standard applicable to all
claimants.4
ANALYSIS
The Office accepted that appellant sustained internal derangement of the right knee and
left shoulder strain due to a July 26, 2004 employment injury. He underwent arthroscopic
surgery on his left shoulder on June 1, 2005.
Appellant filed a claim for a schedule award on September 23, 2006. He submitted a
September 7, 2006 impairment evaluation from Dr. Mitchell, who discussed appellant’s history
of a subacromial decompression with limited debridement of the supraspinatus tendon.
Dr. Mitchell found that appellant had no sensory damage. He determined that appellant had 4/5
motor strength of the rotator cuff on the left side in the supraspinatur and infraspinatus muscles.
Dr. Mitchell listed range of motion findings of 180 degrees flexion, 180 abduction and 190
degrees external rotation. The Board notes, however, that the A.M.A., Guides requires
evaluation of six ranges of shoulder motion: flexion, extension, abduction, adduction, external
rotation and internal rotation.5 Dr. Mitchell listed only three range of motion measurements for
appellant’s shoulder. Further, his finding of 190 degrees of external rotation appears to be
inaccurate. Medical evidence in support of a schedule award must include a detailed description
of the impairment which includes, where applicable, the loss in degrees of active and passive
motion of the affected member or function.6 Consequently, Dr. Mitchell’s evaluation contains
insufficient clinical findings to determine appellant’s shoulder impairment.7 The Office medical
adviser based his rating on the clinical findings contained in Dr. Mitchell’s report but did not
mention the omissions in range of motion measurements. The Board notes that subsequent to
the Office medical adviser’s report, appellant submitted a report from Dr. Tijmes whose range of

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

20 C.F.R. § 10.404(a).

5

A.M.A., Guides at 476-477, Figures 16-40, 16-43, 16-46.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Cases,
Chapter 2.808.6c (August 2002). The description must be sufficiently detailed so that the claims examiner and
others reviewing the file will be able to clearly visualize the impairment with its resulting restrictions and
limitations. Renee M. Straubinger, 51 ECAB 667 (2000).
7

Patricia J. Penney-Guzman, 55 ECAB 757 (2004).

3

motion measurements for appellant’s shoulder, while also incomplete, show impairment pursuant
to the A.M.A., Guides.8
Additionally, the Office medical adviser found that appellant had a four percent
impairment due to loss of strength in external rotation and abduction as shown by manual muscle
testing pursuant to Table 16-35 on page 510 of the A.M.A., Guides. The A.M.A., Guides,
however, state that the use of such a table would be appropriate only in a rare case where the loss
of strength represents an impairing factor that has not been considered adequately by other
methods.9 The Office medical adviser did not explain why his use of Table 16-35 was
appropriate in this case.
Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
the Office shares responsibility in the development of the evidence to see that justice is done.10
The reports of Dr. Mitchell and the Office medical adviser are based on an incomplete
description of the impairment. The case, therefore, will be remanded to the Office for further
development of the case record to determine the extent of appellant’s permanent impairment of
the left upper extremity.
CONCLUSION
The Board finds that the case is not in posture for decision.

8

See supra note 5.

9

Id. at 508.

10

Claudio Vazquez, 52 ECAB 496 (2001).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 31, 2006 is set aside and the case is remanded for further
proceedings consistent with this decision of the Board.
Issued: April 24, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

